DETAILED ACTION


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a) () as being anticipated by Ekseth et al. (US 20120247833).

Regarding claim 1  Ekseth discloses a method for controlling a rotary steerable system (RSS) (112) comprising: disposing the RSS into a borehole (104) ([0038]); storing a curvature for the borehole into an information handling system (124) ([0044] discloses that controller 124 includes a memory used to store data from sensors, which will include curvature), wherein the information handling system is disposed on the RSS ([0045] discloses that controller 124); storing one or more steering commands in the information handling system ([0060] discloses that controller can be used to automatically change drilling directions meaning that steering commands are stored in the controller 124); taking a first attitude measurement at a first sensor (106, 206) (402) and a second sensor (108, 208) disposed on the RSS at a first location in the borehole (steps 402-404, fig 4, steps 802-806, fig 8); calculating a first relative attitude from the first attitude measurement at the first sensor and the second sensor (step 406, fig 4, steps 802-806, fig 8); moving the RSS in the borehole to a second location ([0037] discloses taking measurement at two or more survey system locations, meaning that steps shown in fig 4 are repeating at multiple downhole location); taking a second attitude measurement at the first sensor and the second sensor disposed on the RSS at the second location in the borehole ([0037] discloses taking measurement at two or more survey system locations, meaning that steps shown in fig 4 are repeating at multiple downhole location); calculating a second relative attitude from the second attitude measurement at the first sensor and the second sensor ([0037] discloses taking measurement at two or more survey system locations, meaning that steps shown in fig 4 are repeating at multiple downhole location); comparing the first relative attitude to the second relative attitude to find a difference ([0124] discloses comparing survey system estimates of orientation provided at each location); preparing a change of steering command based at least in part on the difference (fig 3 step 312, also see [0060], fig 4, 8, [0029], [0125]); adjusting the RSS based on the change of steering command (fig 3 step 312, also see [0060], fig 4, 8, [0029], [0125]); and drilling in a direction with the RSS based at least in part on the change of steering command (fig 3 step 312, also see [0060], fig 4, 8, [0029], [0125]).

Regarding claim 2, Ekseth further discloses that the one or more steering commands includes a vertical plane control and a lateral plane control (abstract discloses controlling the bend between two sensors which represent a control of both the vertical and lateral plane).

Regarding claim 6, Ekseth further discloses that the information handling system is disposed on the RSS ([0045]).

Regarding claim 7, Ekseth further discloses that the comparing the first relative attitude to the second relative attitude to find the difference is performed automatically by the information handling system ([0044] discloses that the calculation of the difference in reading from two sensor is done by controller 124, which means it is rotary automatically ).

Regarding claim 8, Ekseth further discloses that adjusting the RSS based on the change of steering command is performed automatically by the information handling system ([0060]).


Claims 9-11 and 16-20 are rejected under 35 U.S.C. 102(a) () as being anticipated by Sugiura et al. (US 20160160628).

Regarding claim 9,Sugiura discloses A system for controlling a rotary steerable system (RSS) (60) comprising: an information handling system (120) which includes a gain controller (126) (fig 5a); a steering command generator (128) connected to the information handling system (fig 5a); a RSS toolface controller (124) connected to the steering command generator (fig 5a); and a RSS (60) that is connected to the RSS toolface controller ([0052]).

Regarding claim 10, Sugiura further discloses a first sensor and a second sensor disposed on the RSS ([0017] discloses the use of one or more navigation sensors 70).

Regarding claim 11, Sugiura further discloses that the first sensor and the second sensor are configured to take a first attitude measurement at a first location within a formation ([0017]  discloses the use of one or more navigation 70 capable of  a first attitude measurement at a first location).

Regarding claim 16, Sugiura further discloses that the gain controller is a proportional gain controller that multiplies a relative inclination error ([0028]-[0029], fig 5a, also see [0033]).

Regarding claim 17, Sugiura further discloses that the relative inclination error is a calculated relative inclination subtracted from a relative inclination setpoint ([0028]-[0029], fig 5a).

Regarding claim 18, Sugiura further discloses that the relative inclination setpoint is a stored relative inclination setpoint added to a relative attitude setpoint change ([0028]-[0029], [0033],fig 5a).

Regarding claim 19, Sugiura further discloses that  the gain controller a combination of an integral (I) controller or a derivative (D) controller (fig 5a, [0028]-[0029]).

Regarding claim 20, Sugiura further discloses that the gain controller at least in part is used part to prepare a change of steering commands for the RSS (fig 5a, [0028]-[0029]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ekseth et al. (US 20120247833) as applied to claim 1 above, and further in view of Panchal et al. (US 20130048383).

Regarding claims 3-5, Ekseth is silent regarding the use of hold inclination and azimuth mode to control the vertical and lateral plane. Ekseth and Panchal disclose similar directional drilling methods. 
	Panchal teaches the use of hold inclination,  azimuth and manual modes to control the drilling trajectory ([0018], [0053]) in order to provide a superior control methodology with accurate controlling capability and the ability minimize strain energy ([0003])
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ekseth and Panchal before him or her, to modify the method disclosed by Ekseth to include hold inclination and azimuth control mode as taught by Panchal in order to provide a superior control methodology with accurate controlling capability and the ability minimize strain energy ([0003]). 

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. (US 20160160628) as applied to claim 1 above, and further in view of Ekseth et al. (US 20120247833).

Regarding claims 12 and 14-15, Sugiura is silent regarding the fact that  the information handling system is configured to calculate a first/second relative attitude from the first attitude measurement at the first sensor and the second sensor.
Sugiura and Ekseth both disclose similar drilling methods using downhole controllers. 
Ekseth teaches an information handling system (124) configured to calculate a first relative attitude from the first attitude measurement at the first sensor (106, 206) and the second sensor (108, 208) (steps 402-404, fig 4, steps 802-806, fig 8, [0037] discloses taking measurement at two or more survey system locations, meaning that steps shown in fig 4 are repeating at multiple downhole location).
(Claim 15) Ekseth further teaches  that the information handling system is configured prepare a change of steering commands from comparing the first relative attitude to the second relative attitude ([0124] discloses comparing survey system estimates of orientation provided at each location, [0125] discloses that adjusting the shaft bending based on the difference in estimates).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Ekseth and Sugiura before him or her, to modify the method disclosed by Sugiura to include the calculation of relative attitude using two sensors as taught by Ekseth in order to improve the accuracy of the directional drilling. 

Regarding claim 13, Sugiura further discloses that the first sensor and the second sensor are configured to take a second attitude measurement at a second location ([0017]  discloses the use of one or more navigation 70 capable of  a first attitude measurement at a second location).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sugiura (US 20080294343) discloses directional drilling tools having one or more steering blades. More particularly, embodiments of this invention relate to a surveying method in which gravity measurement sensors are utilized to determine a change in borehole azimuth between first and second longitudinally spaced positions in a borehole.

Mitchell et al. (US 20120330551) discloses determining from at least the predicted drill string response a change in inclination and azimuth for each of the predetermined increments; generating a predicted wellbore trajectory from the change in inclination and azimuth; comparing the predicted wellbore trajectory to a measured wellbore trajectory; and, if the comparison is favorable, determining a probable borehole position from the change in inclination and azimuth for each of the predetermined increments.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 5712729855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672       

08/11/2022